DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-60 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/8/2020 has been considered.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Brief Description of the Drawings states that FIG. 1A-1B as diagram of representative study protocol but the drawing has only Fig. 1 which is a single diagram.
Brief Description of the Drawings sates FIG. 2 but in the drawing FIG 2 includes two figures and only one has legend and therefore, it is not clear what the right side figure. Applicants must provide legends for each figure either with drawing or in Brief Description of the Drawings.
FIG. 3 and FIG. 6, the Brief Description of the Drawings or the figure does not describe different legends such as TABS, Basal Reduc.
 Brief Description of the Drawings sates FIG. 4 but in the drawing FIG 4 comprises two figures and only one has legend and therefore, it is not clear what the right side figure. Applicants must provide legends for each figure either with drawing or in Brief Description of the Drawings.

Specification
The disclosure is objected to because of the following informalities: the specification at pg. 13 describes FIG. 1A-1B but there figure 1 does not have part A and B. Fig.2-6 do not properly describe the representative figures. [0056] FIG. 6 description ends with a “/”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 32-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating exercise-induced hypoglycemia in a subject comprising administering glucagon analog 5-30 minutes prior to initiation of exercise, does not reasonably provide enablement for a method of preventing exercise-induced hypoglycemia in a subject comprising administering glucagon analog 5-30 minutes prior to initiation of exercise.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing or treating exercise-induced hypoglycemia in a subject comprising administering glucagon analog 5-30 minutes prior to initiation of exercise.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing exercise-induced hypoglycemia in a subject comprising administering glucagon analog 5-30 minutes prior to initiation of exercise, the specification does not disclose sufficient guidance or objective evidence that the 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages 29-30 disclose that MDG given before exercise reduces the frequency for a drop in glucose concentration in people with type 1 diabetes but it did not prevent from drop in glucose concentration. Additionally, this treatment would require every time before exercise. Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention.
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent exercise-induced hypoglycemia in a subject having type 1 diabetes currently being treated with insulin comprising administering glucagon 5 minutes before exercise in a patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing exercise-induced hypoglycemia in a subject having type 1 diabetes comprising administering glucagon 5 min before exercise, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickells et al. (IDS, Abstract (June 9, 2017).
The instantly claimed invention is broadly drawn to a method of preventing or treating exercise-induced hypoglycemia in a subject comprising administering a composition comprising glucagon or a glucagon analog 5 to 30 minutes prior to initiation of exercise wherein the subject is a diabetic subject, wherein the diabetic subject uses exogenous insulin, wherein the composition comprises 50 to 300 ug of glucagon or 
Rickells et al teach that a subject having type -1 diabetes after exercise has chances for hypoglycemia and the administration of 150 ug glucagon by subcutaneous injection/infusion 5 min before reduces the likelihood of hypoglycemic events.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-60 are rejected under 35 U.S.C. 103 as being unpatentable over Rickells et al (IDS, ADA, vol. 66, suppl. 1A, 2017) in view of Prestrelski et al. (US Pub. No. 2014/0221288).
The instant invention is broadly drawn to a method of preventing or treating exercise-induced hypoglycemia in a subject comprising administering a composition comprising glucagon or a glucagon analog 5 to 30 minutes prior to initiation of exercise wherein the subject is a diabetic subject, wherein the diabetic subject uses exogenous insulin, 

It is noted that claims 41-60 are reach through claims focused on composition of glucagon rather than the claimed method. Therefore, the limitations of claims 41-60 are well known in the art as applied below (US Pub. No. 2014/0221288).
Rickells et al teach that a subject having type -1 diabetes after exercise has chances for hypoglycemia and the administration of 150 ug glucagon by subcutaneous injection/infusion 5 min before reduces the likelihood of hypoglycemic events. They do not teach the limitations of claims 37-60.
 Prestrelski et al. teach a method of treating hypoglycemia comprising administering an effective amount of glucagon in a non-volatile buffer and an aprotic polar solvent. Regarding claim 58, they teach that the moisture content is less than 5% (abstract and [0009]). They teach that the aprotic solvent is DMSO (Figure 1). They 
Generally, differences in concentrations of components of a formulation, timing dosages (for example mineral oil whether to use sulfuric acid or HCl, or concentration of DMSO and amount of moisture) will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the prima facie obvious. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646